ORDER
On recommendation of the Judiciary Commission of Louisiana, and considering the responses thereto filed by Judge La-Leshia Walker Alford,
IT IS ORDERED, ADJUDGED AND DECREED that Judge LaLeshia Walker Alford, Judge of the Shreveport City Court, State of Louisiana, be and she hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
/a/ Jeannette T. Knoll
Justice, Supreme Court of Louisiana